Citation Nr: 1236212	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  06-15 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

A hearing was held on April 12, 2007, in North Little Rock, Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran contends that he is unemployable due to his service-connected disabilities.

A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  38 C.F.R.        § 4.16(a) further provides that disabilities resulting from a common etiology or single accident will be considered one disability.

If the required percentage requirements are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA Compensation and Pension Service should consider whether TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance.

In this case, the Veteran does not meet the percentage requirements for a TDIU.  The Veteran is currently service-connected for lumbar spine degenerative disc disease (rated as 20 percent disabling); adjustment disorder (rated as 10 percent disabling), and radiculopathy in the right leg (rated as 10 percent disabling).  However, the Veteran's claim for a TDIU must also be considered on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  

The Veteran's claim was remanded by the Board in November 2007, August 2009, and August 2011 for VA examinations to determine whether the Veteran is unemployable due to his service-connected disabilities.  The January 2009 VA examiner noted that the Veteran had not worked since 2001 and that the Veteran had previously worked as a diesel mechanic.  The Veteran stated that he had been unable to work because he cannot do any prolonged standing, sitting, bending, or lifting, all of which he had to do as a mechanic.  He reported that he was not able to do any of the former jobs he had in the past because of his back.  He stated that he could probably do a desk job, but that he did not have the requisite skills.  The examiner commented that the affect of the Veteran's back disability was "discussed above," apparently a reference to the Veteran's own narrative history. 

In August 2009, the claim was again remanded as the January 2009 VA examiner's opinion appeared inconsistent.  The Veteran was afforded a VA examination and the September 2009 VA examiner commented that it was unlikely that the Veteran could do physical types of work which he had previously done.  Further, the examiner stated that it was questionable as to whether the Veteran could do desk work because he complained of back pain after sitting or standing for more than 20 or 30 minutes and he did not have any training for any type of work of that nature.  

In the August 2011 remand, the Board requested that a new VA examination be provided as the Veteran was not only service-connected for degenerative disc disease of the lumbar spine, but was now service-connected for radiculopathy of the right lower extremity and adjustment disorder with depressed mood.  The Board also requested that the RO consider whether referral to the Director, Compensation and Pension Service, was warranted under 38 C.F.R. § 4.16(b).  

The Veteran was afforded a VA examination in December 2011.  The examiner noted that the Veteran's thoracolumbar spine condition impacted his ability to work.  However, the examiner opined that the Veteran could perform sedentary type work.  The examiner stated that the logic was that the Veteran could sit for long periods of time (with transient interruptions).  Also, it was noted that the Veteran had decent education which would allow him to seek such employment.  The examiner opined that the Veteran as likely as not could seek and maintain sedentary type employment.  It was also noted that the MRI of his lumbar spine demonstrated minimal disc disease without disc herniation or nerve root entrapment.  This medical evidence would favor his ability to perform sedentary type work.  However, the examiner did not discuss the Veteran's service-connected adjustment disorder.  Further, the examiner explained that the Veteran could perform sedentary type work because he could sit for long periods of time.  The examiner did not discuss the September 2009 VA examiner's opinion that the Veteran could not sit for long periods of time.

A social and industrial survey was provided and included a review of the claims file and a personal interview with the Veteran.  The Veteran's educational history included graduation from high school and two years of college.  After the military, the Veteran worked for South Western Bell as an installer and repairman and worked as a machinist.  He has not been gainfully employed since 2001.  The social worker opined that the Veteran was socially impaired as a direct result of his service-connected disabilities and that he may be industrially impaired based on inability to fully execute physical requirements to maintain employment based on previous job training and experiences reported.  It was the writer's opinion that the evidence was conclusive that the service-connected disabilities preclude employment and have a gross impact on his activities of daily living, interpersonal relationships, and social as well as industrial functioning.  The social worker explained that it was not likely that the Veteran could be trained and hired to work in a sedentary type job because he would need to have flexible break and sick leave time when intermittent pain occurs.   

In light of the above, including evidence that the Veteran is impaired due to his service-connected disabilities and lacks the education and physical ability to work a sedentary job, the Board concludes that the case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Director of the Compensation and Pension Service.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration on the issue of entitlement to a TDIU.  Thereafter, the RO must implement the determinations of the Director, Compensation and Pension Service, if so warranted.  The claims file and a copy of this remand should be provided.

2.  After the above actions have been completed, if the Veteran's claim for entitlement to TDIU remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


